Citation Nr: 9905656	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 19, 1991, for 
the grant of service connection and award of compensation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


REMAND

In its January 1997 remand, the Board determined that the 
veteran had raised a claim of clear and unmistakable error 
(CUE) in prior RO decisions, which had denied service 
connection for PTSD.  The Board found such to be inextricably 
intertwined with the issue perfected for appellate review 
(entitlement to an earlier effective date for the grant of 
service connection and award of compensation for PTSD).  
Thus, the Board remanded the case to the RO for adjudication 
of the CUE claim.  In a decision dated in August 1998, the RO 
found that no CUE existed in RO rating decisions dated in 
October 1983 and January 1989.  The RO enclosed a copy of 
that determination with its letter to the veteran dated in 
September 1998.  The RO advised the veteran of his appellate 
rights.  In the supplemental statement of the case issued 
later in September 1998, the RO included only the effective 
date issue and did not include the laws and regulations 
pertinent to CUE.  Subsequently, the veteran has submitted 
correspondence in which he repeatedly references his desire 
that an effective date back to his initial PTSD claim be 
granted.  He has stated as a basis the RO's error in not 
affording him examination to confirm a diagnosis of PTSD in 
connection with the earlier rating decisions in questions.  
On several occasions he cites language from the Board and the 
RO pertinent to CUE in prior RO decisions.  Such statements 
can reasonably be interpreted as a notice of disagreement to 
the RO's denial of CUE in prior RO decisions.  The RO has not 
yet issued a statement of the case in response to the 
veteran's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); see also Santayana v. Gober, No. 96-1277; Taylor v. 
Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) (single-
judge nonprecedential memorandum decisions).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  Accordingly, if a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  
Godfrey, 7 Vet. App. at 408-10; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VAOPGCPREC. 16-92 (July 24, 
1992).

As the veteran has initiated an appeal with respect to his 
CUE claim, such remains inextricably intertwined with the 
effective date claim; thus, the latter is deferred pending 
remand.

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations pertinent to CUE, and 
containing the reasons and bases for the 
denial, to include advising the veteran 
of the type of allegation required to 
constitute a valid claim of error.  The 
veteran should be advised of the time 
period in which to perfect his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


